874 F.2d 249
COIT INDEPENDENCE JOINT VENTURE, Plaintiff-Appellant,v.FIRSTSOUTH, F.A., Defendant-Appellee.
No. 87-1218.
United States Court of Appeals,Fifth Circuit.
May 18, 1989.

Robert E. Goodfriend, Paul E. Galvin, Akin, Gump, Strauss, Hauer & Feld, Dallas, Tex., for plaintiff-appellant.
J.K. Ivey, Donnal S. Mixon, Irving, Tex., Albert C. Maule, Peter F. Lovato, III, Antony S. Burt, Chicago, Ill., for defendant-appellee.
Appeals from the United States District Court for the Northern District of Texas.
On Remand from the Supreme Court of the United States.
Before POLITZ, JOHNSON and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
Consistent with the opinion of the Supreme Court in Coit Independence Joint Venture v. Federal Savings and Loan Corporation, --- U.S. ----, 109 S. Ct. 1361, 103 L. Ed. 2d 602 (1989), the instant appeal is remanded to the federal district court for proceedings not inconsistent with that opinion.  It is further ordered that the claims of appellant Coit Independent, which were originally the subject of the previous order of dismissal entered by the federal district court in February 1987, are hereby reinstated.